Citation Nr: 1413497	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-39 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (claimed as "mental distress"), to include as due to a right eye disability.  

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement for service connection for right eye disability, to include amblyopia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated August 2009 by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a March 2013 Board hearing held at the RO, the Veteran presented evidence and oral testimony in support of his claims before the undersigned Veterans Law Judge.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of an acquired psychiatric disorder.

2.  In July 1998 the RO denied a claim for service connection for right eye amblyopia.  The Veteran was notified of this decision and apprised of his appellate rights but he did not perfect his appeal.  This is the last final denial as to this issue. 
 
3.  The evidence added to the record since July 1998 is new but does not relate to an unestablished fact necessary to substantiate the claim for service connection for right eye amblyopia, is cumulative or redundant of the evidence of record in July 1998, and otherwise does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, claimed as mental distress, have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The July 1998 rating decision denying service connection for right eye amblyopia is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  Since the July 1998 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for right eye amblyopia is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in March 2009.  Additionally, the March 2009 letter informed the Veteran as to the reason his right eye amblyopia claim was previously denied.  See Kent, supra.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  

The Board acknowledges that the Veteran was not provided with another VA examination for his right eye after his examination in May 1998.  However, to the extent that this claim involves an attempt to reopen a previously disallowed claim, VA does not have a duty to provide the Veteran with medical examination and opinion in response to a claim to reopen as it is the Veteran's responsibility in such a claim to generate new and material evidence that would warrant a reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board observes that the Veteran has been asked to provide VA with specific details, to include evidence showing that his preexisting right eye amblyopia was aggravated by his service.  As will be discussed in greater detail below, the Veteran has not provided new and material evidence that his right eye amblyopia was aggravated by his service.  

The Board notes that the Veteran was not provided a VA examination and nexus opinion with regard to his claim for an acquired psychiatric disorder manifested by mental distress.  Under 38 C.F.R. §3.159(c)(4) (2013), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. §5103A(d) (West 2002); 38 C.F.R. §3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for the Veteran's psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran has a currently diagnosed disability manifested by a psychiatric disability.  Accordingly, a VA examination is not warranted for the Veteran's alleged psychiatric disorder.

As noted above, the Veteran was provided with a Board hearing in March 2013. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  In addition, the undersigned left the claims file open for 60 days to allow the Veteran to submit additional supporting evidence. 

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision.




Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge. Barr v. Nicholson, 21 Vet. App. 303 (2007).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection. Under 38 C.F.R. § 3.159(a)(2) (2013), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. Id. 

Additionally, the Veteran may be competent on the issue of etiology in some circumstances.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility. 

The Board must assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. §3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

Service Connection for an Acquired Psychiatric Disorder

In a December 2009 notice of disagreement to the August 2009 rating decision, the Veteran asserted that he suffered mental distress due to the military revoking his military license because his eyes were too bad.  

The Veteran's STRs are silent with respect to any complaints, treatment or diagnosis of any psychiatric disability while in-service.  In December 1970 the Veteran was afforded a separation examination, at which he remarked that he was in general good health, except his eye hurt on occasion.  There was no notation by the examiner or the Veteran of any emotional problems or psychiatric disability.  

Additionally, there has been no post-service treatment or diagnosis of any psychiatric disability.  

The Board acknowledges the Veteran's complaints of emotional problems characterized as mental distress.  Indeed, he is competent to report feeling emotionally distressed, even of feeling depressed or anxious, as these are observable emotional responses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in the present case the Veteran's complaints mental distress or emotional problems alone, without a diagnosis of an underlying psychiatric disorder, cannot be service-connected.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Veteran's emotional state and any given time, however, is not competent for diagnosing a mental disorder for which service connection may be granted. The Board finds it significant that the Veteran has presented no competent or credible lay or medical evidence dated during the appeal period showing and actual diagnosis of a psychiatric disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

The Board emphasizes that while the Veteran may now sincerely believe that he has psychiatric disability, and that they are due to his service, he is not competent to diagnose a psychiatric disorder as that diagnosis requires medical expertise because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply. See 38 U.S.C.A. § 5107(b).

In light of these circumstances, the Board finds that service connection for the Veteran's psychiatric disorder may not be awarded.

New and Material Evidence for Right Eye Amblyopia

The Veteran's claim of entitlement to service connection for right eye amblyopia was denied in July 1998 on the basis that it had pre-existed service, and that there was no evidence of record showing that service had aggravated or otherwise worsened the disability.  The Veteran asserted in his March 1999 notice of disagreement that he did not have a problem with his eyes prior to service, and that his eye trouble began after he served as a marksman on the rifle range.  However, the Veteran did not perfect his appeal to this decision, and it therefore became final.  

Prior to the RO's July 1998 denial, the evidence of record included service medical records for the period from 1969 to 1971, and a VA Medical Center report of a VA examination conducted on May 28, 1998.  The Veteran's STRs, specifically his entrance examination, reflected that his right eye disability pre-existed service.  The Veteran's May 1998 examination report showed that the Veteran complained of blurred vision in both eyes.  Further, although the Veteran reported that his previous eye history was unremarkable, the examiner noted that the Veteran was slightly hyperopic in the right eye.  The examiner noted that the Veteran could either have amblyopia or another unknown cause for his decrease in vision.  The examiner noted that there was no scar, no optic neuritis, no afferent pupillary defect and no cornea or lens changes in the right eye.  The decrease in vision appeared to have an unknown origin.  

In February 2009 the Veteran submitted the current claim.  The RO thereafter denied reopening the claim in an August 2009 rating decision.  After reviewing the record, the Board finds that new and material evidence has not been submitted to reopen the claim for right eye amblyopia.  Specifically, the Veteran has not submitted any new evidence in support of his claim, with the exception of his own lay statements regarding his right eye disability.  

The Board notes the Veteran's recent contentions that his right eye disability is related to his service.  However, there is no evidence of record corroborating these statements or showing a nexus between the Veteran's current amblyopia and his service.  Accordingly, the Veteran's statements are cumulative and redundant of information that was before the adjudicator at the time of the prior decision.  
Moreover, in Moray v. Brown, 5 Vet App. 211, 214 (1993), the Court specifically stated that laypersons, such as the Veteran, are not competent to offer medical opinions, and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted "[l]ay assertions of medical causation. . . cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."

In short, there is no competent evidence that the Veteran's pre-existing right eye disability was aggravated by his service.  

In summary, the element which was missing at the time of the July 1998 denial of service connection remains lacking.  New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for right eye amblyopia may not be reopened.  The benefit sought on appeal remains denied.  











							[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to service connection for a psychiatric disorder, claimed as mental distress, to include as due to a right eye disability, is denied.  

New and material evidence having not been received, the previously denied claim of service connection for a right eye disability, to include amblyopia, in not reopened, and the appeal is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


